Case: 17-12666    Date Filed: 01/16/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-12666
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:15-cr-00052-BJD-JRK-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

TERRY E. NORRIS,
a.k.a. T,
                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (January 16, 2018)

Before MARCUS, JULIE CARNES and HULL, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence-appeal waiver will be enforced
              Case: 17-12666     Date Filed: 01/16/2018   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error); United

States v. Rubbo, 396 F.3d 1330, 1334 (11th Cir. 2005) (plea agreements are like

contracts and should be interpreted in accord with what the parties intended).




                                          2